 


110 HRES 387 EH: Providing for consideration of the bill (H.R. 2237) to provide for the redeployment of United States Armed Forces and defense contractors from Iraq, providing for consideration of the bill (H.R. 2206) making emergency supplemental appropriations for the fiscal year ending September 30, 2007, and for other purposes, and providing for consideration of the bill (H.R. 2207) making supplemental appropriations for agricultural and other emergency assistance for the fiscal year ending September 30, 2007, and for other purposes.
U.S. House of Representatives
2007-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 387 
In the House of Representatives, U. S.,

May 10, 2007
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2237) to provide for the redeployment of United States Armed Forces and defense contractors from Iraq, providing for consideration of the bill (H.R. 2206) making emergency supplemental appropriations for the fiscal year ending September 30, 2007, and for other purposes, and providing for consideration of the bill (H.R. 2207) making supplemental appropriations for agricultural and other emergency assistance for the fiscal year ending September 30, 2007, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2237) to provide for the redeployment of United States Armed Forces and defense contractors from Iraq. All points of order against the bill and against its consideration are waived. The bill shall be considered as read. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit. 
2.Upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2206) making emergency supplemental appropriations for the fiscal year ending September 30, 2007, and for other purposes. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The amendment printed in part A of the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit with or without instructions. 
3.Upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2207) making supplemental appropriations for agricultural and other emergency assistance for the fiscal year ending September 30, 2007, and for other purposes. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The amendment printed in part B of the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit with or without instructions. 
4.
(a)In the engrossment of H.R. 2206, the Clerk shall— 
(1)await the disposition of H.R. 2237 and H.R. 2207; 
(2)add the respective texts of H.R. 2237 and H.R. 2207, as passed by the House, as new matter at the end of H.R. 2206; 
(3)conform the title of H.R. 2206 to reflect the addition of H.R. 2237 and H.R. 2207, as passed by the House, to the engrossment; 
(4)assign appropriate designations to provisions within the engrossment; and 
(5)conform cross-references and provisions for short titles within the engrossment. 
(b)Upon the addition of H.R. 2237 and H.R. 2207, as passed by the House, to the engrossment of H.R. 2206, H.R. 2237 and H.R. 2207 shall be laid on the table. 
5.During consideration of H.R. 2237, H.R. 2206, or H.R. 2207 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of any such bill to such time as may be designated by the Speaker. 
 
Lorraine C. Miller,Clerk.
